                  Case 19-12378-KBO           Doc 951     Filed 05/05/20    Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE



JUDGE KAREN B. OWENS                                                          824 N. MARKET STREET
                                                                              WILMINGTON, DELAWARE
                                                                                  (302) 533-3183




                                                May 5, 2020



Via CM/ECF
All Counsel in In re Dura Automotive Systems, LLC, et al.,
Case No. 19-12378 (KBO) (Jointly Administered)

                Re:    Protocol for May 12, 2020 Hearing – Presentation of Evidence

Dear Counsel:

        I have determined that the sale hearing scheduled to take place on May 12, 2020 in the above-
referenced proceedings will address time sensitive matters per Chief Judge Sontchi’s Second Amended
Order Governing the Conduct of Hearings Due to Coronavirus Disease 2019 (COVID-19) dated April 20,
2020. Moreover, there may be the need for testimony from one or more witnesses at the hearing. I have
determined that it is appropriate to take such witness testimony remotely. Such is permissible under
Federal Rule of Civil Procedure 43(a) (made applicable by Federal Rule of Bankruptcy Procedure 9017)
for good cause in compelling circumstances and with appropriate safeguards. Good cause exists, and
there are compelling circumstances.

      So that the hearing may run as smoothly as possible, and any appropriate safeguards can be
implemented, please file a letter on the docket by 10:00 a.m. (prevailing Eastern time) on Monday,
May 11 with the following information with respect to the sale hearing.

       For testimony, please supply the following for each witness:

       1.       The name of the witness and the party sponsoring the witness.

       2.       Whether in the first instance direct testimony of the witness will be presented by
                declaration and, if so, when such declaration will be filed. Please note that if the witness
                will submit a declaration, the declaration should be available to the witness during
                testimony.

       3.       The location of the witness (city, state, country).
                    Case 19-12378-KBO            Doc 951       Filed 05/05/20       Page 2 of 2




In re Dura Automotive Systems, LLC, et al., Case No. 19-12378 (KBO)
May 5, 2020
Page 2

        4.       A description of the place from which the witness will be testifying (e.g., “home”, “office”
                 – specific addresses shall not be provided).

        5.       Whether anyone will be in the room with the witness during his/her testimony and, if so,
                 who (name/title/relationship to witness) and for what purpose.

        6.       Whether the witness will have any documents with him/her and, if so, what documents.

        7.       The party or parties seeking to cross examine the witness and their respective counsel.

         For documentary evidence, all parties intending to introduce documentary evidence must supply a
list of exhibits with reference to the applicable CM/ECF docket number. If an exhibit is not on the docket,
please supply such exhibit by email (in .pdf format) to all relevant parties and the Court as soon as possible,
but no later than two hours before the hearing. If necessary, the party sponsoring a witness will be
responsible for ensuring that exhibits are supplied to the witness ahead of the hearing.

        We will use Zoom along with CourtCall to facilitate the hearing. Video will be through Zoom,
and audio will be through CourtCall. 1 To appropriately plan for the hearing, any attorney desiring to
participate by Zoom must notify my courtroom deputy Ms. Marquietta Lopez at
marquietta_lopez@deb.uscourts.gov by 10:00 a.m. (prevailing Eastern time) on Monday, May 11. I
ask that Zoom participation be limited, and that attorneys who do not anticipate addressing the Court do
not request Zoom participation. Of course, anyone who is questioning a witness should participate by
Zoom if possible.

        Ms. Lopez will email a password protected Zoom link to all who are participating by Zoom. It is
incumbent on the party sponsoring the witness(es) to register the witness(es) with CourtCall and to provide
both the Zoom link and the CourtCall phone number to the witness(es). We understand there may be a
wait time for CourtCall, so we encourage you to register early and call in early for hearings.

       I appreciate your cooperation as we work through this process. If you have any questions
(technical or otherwise), please reach out to chambers. Be well.

                                                   Very truly yours,



                                                   Judge Karen B. Owens



1
 If direct testimony of witness(es) will be presented solely by declaration and parties neither object to the admission
of the declaration nor intend to cross examine the witness(es), then the Court reserves the right to proceed with the
hearing solely on a telephonic basis.
